Citation Nr: 1648401	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  11-18 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to August 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

During the current appeal, and specifically in October 2012, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript of the testimony has been associated with the Veteran's claims file.

This matter was previously remanded by the Board in August 2014.


FINDINGS OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in October 2009. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim.  The examination report adequately provided the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the Veteran's representative presented an argument in a November 2016 Appellate Brief that the September 2014 VA examination reports are now too old to adjudicate the issue of TDIU.  In support, the representative cited to cases regarding the obligation to remand where the examination report is more than 23 months old.  Notably, neither the Veteran nor the representative has actually alleged that the service connected disabilities have worsened since the September 2014 examinations, and the Board will not infer such an allegation from the statement.  As to the argument the representative does clearly make, namely that the examination is too old, the Board points out that this is not a legal basis for a remand.  The Board finds that the July 2014 VA examination is adequate for rating purposes.  

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Here, the Veteran contends that he is unable to maintain gainful employment due to his service-connected disabilities.  He is presently service-connected for a mood disorder with depressive features associated with prostate cancer, rated as 50 percent disabling; prostate cancer, which is rated as 40 percent disabling; acne vulgaris which is rated as 30 percent disabling; and erectile dysfunction associated with prostate cancer, rated as noncompensably disabling.  His current combined rating for these service-connected disabilities is 80 percent.  38 C.F.R. §§ 4.16 (a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for eligibility for TDIU.  38 C.F.R. § 4.16(a). 

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, despite having a combined disability rating of 80 percent, the evidence does not establish that the Veteran's service-connected disabilities have rendered him unemployable.  Review of the record reveals the Veteran is currently 68 years of age.  His level of education consists of one year of junior college.  In terms of occupational history, he last worked in 2004 at a warehouse.  He had previously been employed full time a pipefitter, lab worker, casino worker, and working in shipping and receiving at a warehouse.  

A June 2008 Social Security Disability transmittal sheet notes that the Veteran was disabled primarily due to non-service connected osteoarthritis of the knee and ankle.  

A January 2010 VA examination reported showed that the examiner, after conducting a physical evaluation of the Veteran, diagnosed him with a number of disorders, the majority of which were not service connected.  These disorders include hypertension, benign colon polyps, esophageal reflux, rosacea, seborrheic keratosis, spinal stenosis within the cervical region, unspecified idiopathic peripheral neuropathy, osteoarthritis, colitis, and compression neuropathy of the arm.  Based on his evaluation of the Veteran, the examiner determined that these conditions would have a mild impact on his occupational activities. 

A January 2010 VA examination report concerning the Veteran's prostate cancer residuals showed that he reported a great deal of urinary frequency and was noted to experience nocturnal once or twice a night.  Upon conducting a physical examination of the Veteran, the VA examiner noted that the Veteran experienced a number of urinary symptoms to include urgency, dribbling and hematuria.  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having adenocarcinoma of the prostate, status-post hormone ablation and radiation and brachytherapy, with no evidence of recurrence.  With respect to how these disorders affect his employability, the examiner noted that the Veteran's skin condition required that he avoid spending long periods of time in direct sunlight while his skin was unprotected, and his prostate cancer residuals required that he had fairly easy access to restrooms.  According to the examiner, the Veteran's skin condition was currently well-controlled and would never prevent him from performing any type of labor.  The examiner further concluded that the Veteran's prostate problems would not prevent him from performing any type of labor, as long as he had reasonable access to a restroom. 

At the January 2010 VA psychiatric examination, the Veteran provided his occupational history.  It was noted that he had not worked since 2004, and explained that he last worked as a foreman at a warehouse for a period of six months before he was laid off.  Based on the discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having mood disorder with depressive features due to service-connected disabilities, and posttraumatic stress disorder (PTSD), and assigned him a Global Assessment of Functioning (GAF) score of 55.  According to the examiner, the Veteran could still work as long as he was not required to work with more than one person, and as long as he had a boss who was sympathetic to his psychiatric diagnoses.  The examiner further noted that any form of employment obtained by the Veteran should be very specific and the Veteran should be given certain tasks to complete at a rate at which he can complete them. 

A May 2011 VA examination reported shows that the Veteran had been unemployed (but not retired) for the past five to ten years due to multiple physical and psychiatric issues.  The examiner concluded after examination of the Veteran to include his skin and erectile dysfunction disorders, that it was unlikely that either of these disorders would affect or cause any functional impairment that would interfere with any type of work, either laborious or sedentary.  The examiner did note that while the Veteran's prostate condition had a minimal effect on his ability to perform any type of work, given that he needed to be near a bathroom at all times as a result of his urinary frequency, his prostate cancer had no other effect on his functional abilities, nor did it cause any functional impairment. 

A May 2011 VA psychiatric examination showed that the Veteran exhibited occasional decrease in his work efficiency as well as intermittent periods of significant stress wherein he is unable to perform various occupational tasks.  However, based on the examiner's observations, the Veteran exhibited satisfactory functioning in routine behavior, self-care and normal conversation.  The examiner remarked that strictly from a psychiatric perspective, although the Veteran has the requisite ability to focus and concentrate to complete the part-time work of a skilled or unskilled nature, it would have to be a low-pressure type job, with limited time constraints and limited productivity constraints.  The examiner also noted that in order for the Veteran to perform his occupational activities, he would need an employer that was sympathetic to his work.  It was further noted that the Veteran worked best alone or with one other person, and could only have limited interaction with the public. 

During the October 2012 hearing, the Veteran testified that he had only worked in factories and warehouses since his separation from service, and was therefore only skilled in this type of work.  The Veteran also testified that his depressive disorder prevents him from maintaining gainful employment because he does not like being around people.  The Veteran described himself as a recluse and stated that he does not have any friends because he prefers to be by himself.  He further added that driving to multiple locations leaves him feeling confused and lost at times. According to the Veteran, he was laid off from his last job, and despite numerous attempts, he has not been able to secure another form of employment.  The Veteran attributes his difficulty in finding employment to his age and the fact that he is and/or had been receiving treatment for cancer.  The Veteran further stated that his skin condition had recently spread to his eyes making them even more susceptible to the light. 

A September 2014 VA examination report noted that the Veteran has a past work history of a pipefitter for 5 years; a lab worker for 7 years; shipping/receiving for 7 years; retail for 5 years; temporary jobs for 3 years; and a warehouse worker for 8 months before he stopped working in 2004.  The examiner noted that the Veteran has been helping his spouse with an embroidery business by setting up for weekend shows and helping with packing/taking packages to post office.  The Veteran's educational history was noted as a graduate of high school and one semester of junior college.  The Veteran then completed a pipefitting apprenticeship.  With regards to the Veteran's service connected prostate cancer the examiner noted that the disability did not affect his ability to work.  The examiner noted that the Veteran was nine years post-treatment with non-detectable psa's and that his persistent non-detectable psa's were favorable for cancer-free status.  The examiner did note that urinary frequency was the only residual effect of the veteran's prostate cancer that would impact employability as it would require him to be near a bathroom and allowed frequent breaks to use the bathroom.  However, the examiner reported that this residual did not preclude him from obtaining and maintaining employment.  Concerning the Veteran's skin condition, the examiner reported that the treatment of rosacea and acne was well controlled.  The only restriction noted was secondary to potential side effect of treatment which was sun-exposure that would either require a position indoors or the need protection from the sun; neither of which would preclude the individual from obtaining or maintaining employment.  

A September 2014 VA examination report noted that the Veteran was diagnosed with a depressive disorder and posttraumatic stress disorder (PTSD).  The examiner characterized the impact of the Veteran's psychiatric disability as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactory.  The examiner noted the Veteran's work history and educational history as noted above.  Symptoms noted by the examiner were depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss.  The examiner noted that the Veteran reported that when he was working, he was a good worker.  He reported that he would go to work regardless of how he was feeling.  

The examiner opined that from a psychological perspective only, that it was at least as likely as not that the Veteran could obtain and maintain gainful employment.  The examiner reported that the Veteran had sufficient intelligence, attention, concentration, intelligence, ability to follow instructions, analytical and abstract thinking skills, and fine motor coordination.  The examiner noted that the Veteran stopped working at his last job working in a warehouse because he was diagnosed with prostate cancer, which was now in remission.  The examiner also remarked that it was important to note that the Veteran stayed busy at home doing home repairs and household chores.  The examiner also noted that he helped his wife in her embroidery business by setting up displays for the items at shows.

After a review of the evidence of record the Board finds that the Veteran's service-connected disabilities, alone or in combination, render him unable to obtain or maintain gainful employment.  The service-connected psychiatric disability is productive of a great degree of disability, but the VA examiner's agree that, with some restrictions as to interaction with others, the psychiatric disability does not render him unemployable.  Even with those restrictions, the Board finds that there is no credible evidence suggesting he is unable to obtain or maintain employment in a position requiring little interaction with others, particularly given his last job in a warehouse.

It is also clear that the Veteran's service-connected prostate cancer residuals and  acne vulgaris have an impact on his ability to work.  Although there is no disputing these service-connected disabilities interfere with some types of work, the evidence does not suggest the disorder preclude gainful employment.  This conclusion is buttressed by the opinions of the VA examiners, who have consistently noted that the Veteran's disabilities do not preclude or enable him to participate in or maintain gainful employment, as the Veteran does help his wife with her business by setting up displays and mailing packages.  The Veteran was also noted to participate in manual activities such as house hold chores and repairs.  Moreover, during the most recent VA examination the examiner reported that the Veteran possessed the sufficient intelligence, attention, concentration, intelligence, ability to follow instructions, analytical and abstract thinking skills, and fine motor coordination to participate in gainful employment.  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected disabilities alone are sufficient to produce unemployability.  Although they produce significant impairment, the evidence does not reflect gainful employment is precluded solely or even primarily due to such service-connected disabilities.  The Veteran has not identified or submitted any competent evidence which demonstrates that his service-connected disabilities, alone preclude him from securing and maintaining substantially gainful employment and entitle him to a TDIU.  Rather, the evidence suggests that he has significant non-service-connected musculoskeletal problems which play a large part in his functional impairment as he is receiving social security disability payments based on knee and back conditions, and it may not be considered in support of the TDIU claim. 

In sum, the Board finds that the Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment in a sedentary position.  Moreover no healthcare professional is on record as opining that the Veteran is precluded from substantially gainful employment as a result of service-connected disabilities alone.  

After a review of the evidence of record the Board finds that the claim for entitlement to a TDIU is not warranted when considered in association with his educational attainment and occupational background, render him unable to secure or follow a substantially gainful occupation.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


